

117 SRES 38 ATS: Establishing procedures for access to the floor of the Senate and the Senate Wing of the Capitol during impeachment proceedings against Donald John Trump, former President of the United States.
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 38IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Schumer submitted the following resolution; which was considered and agreed toRESOLUTIONEstablishing procedures for access to the floor of the Senate and the Senate Wing of the Capitol during impeachment proceedings against Donald John Trump, former President of the United States.1.Senate floor accessDuring impeachment proceedings against Donald John Trump, former President of the United States, the following procedures relating to access to the Senate floor shall apply:(1)In general(A)Entrance through cloakroomsIndividuals with privileges under rule XXIII of the Standing Rules of the Senate (as limited by paragraph (2) of this section), or with privileges under paragraph (3) of this section, shall access the floor of the Senate through the cloakrooms only, unless otherwise directed by the Sergeant at Arms and Doorkeeper of the Senate.(B)General limits on accessAccess to the floor of the Senate shall be limited to the number of vacant seats available on the floor of the Senate based on protocol considerations enforced by the Secretary for the Majority, the Secretary for the Minority, and the Sergeant at Arms and Doorkeeper of the Senate. (C)Seating requirementsAll individuals with access to the floor of the Senate shall remain seated at all times.(2)Limited staff accessOfficers and employees of the Senate, including members of the staffs of committees of the Senate or joint committees of the Congress and employees in the office of a Senator, shall not have privileges under rule XXIII of the Standing Rules of the Senate to access the floor of the Senate, except as needed for official impeachment proceeding duties in accordance with the following: (A)The Majority Leader and the Minority Leader shall each be limited to not more than 4 assistants. (B)The Secretary of the Senate and the Assistant Secretary of the Senate shall each have access, and the legislative staff of the Secretary of the Senate shall be permitted as needed under the supervision of the Secretary of the Senate.(C)The Sergeant at Arms and Doorkeeper of the Senate and the Deputy Sergeant at Arms and Doorkeeper shall each have access, and doorkeepers shall be permitted as needed under the supervision of the Sergeant at Arms and Doorkeeper of the Senate. (D)The Secretary for the Majority (or a replacement designated by such Secretary), the Secretary for the Minority (or a replacement designated by such Secretary), the Assistant Secretary for the Majority, and the Assistant Secretary for the Minority shall each have access, and cloakroom employees shall be permitted as needed under the supervision of the Secretary for the Majority or the Secretary for the Minority, as appropriate. (E)The Senate Legal Counsel and the Deputy Senate Legal Counsel shall have access on an as-needed basis. (F)The Parliamentarian of the Senate and assistants to the Parliamentarian of the Senate shall have access on an as-needed basis.(G)Counsel for the Secretary of the Senate and the Sergeant at Arms and Doorkeeper of the Senate shall have access on an as-needed basis. (H)The minimum number of chamber assistants necessary to carry out their duties, as determined by the Sergeant at Arms and Doorkeeper of the Senate and under the supervision of the Secretary for the Majority or the Secretary for the Minority, as appropriate, shall have access.(3)Other individuals with Senate floor accessThe following individuals shall have privileges of access to the floor of the Senate:(A)Not more than 1 assistant to the President pro tempore. (B)Assistants to the managers of the impeachment of the House of Representatives. (C)Counsel and assistants to counsel for Donald John Trump, former President of the United States. 2.Access to the second floor of the Senate Wing of the Capitol(a)In generalDuring impeachment proceedings against Donald John Trump, former President of the United States, access to the second floor of the Senate Wing of the Capitol shall be limited to—(1)Senators; (2)officers and employees of the Senate with appropriate Senate-issued identification cards and appropriate credentials; (3)employees of the Architect of the Capitol (as necessary and in accordance with subsection (b));(4)individuals with privileges under rule XXIII of the Standing Rules of the Senate (as limited by section 1(2)) or with privileges under section 1(3); (5)individuals with official business related to the impeachment proceedings; and(6)members of the press with appropriate credentials.(b)Architect of the CapitolThe Architect of the Capitol shall advise the Sergeant at Arms and Doorkeeper of the Senate of all officers or employees of the Architect of the Capitol who require access to the Senate Wing of the Capitol during the impeachment proceedings.3.Enforcement by the Sergeant at Arms and DoorkeeperThe Sergeant at Arms and Doorkeeper of the Senate shall enforce this resolution and take such other actions as necessary to fulfill the responsibilities of the Sergeant at Arms and Doorkeeper of the Senate under this resolution, including the issuance of appropriate credentials as required under paragraphs (2) and (6) of section 2(a).